Citation Nr: 0519425	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  03-30 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial increased evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel






INTRODUCTION

The veteran had active service from October 1963 to October 
1967, for which he received the Purple Heart Medal and Bronze 
Star Medal with Combat Distinction Device for heroic action 
in July 1966 while in Vietnam.

Service connection is also in effect for residuals, status 
post penetrating shell fragment wound to the right side and 
back, and status post fracture of the right 5th metacarpal 
bone (major), for which noncompensable ratings are assigned.  
The veteran has not pursued either of those issues as part of 
the current appeal.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

Since the veteran contests the disability evaluation that was 
assigned following the grant of service connection, this 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  As to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Accordingly, the evidence pertaining to an 
original evaluation might require the issuance of separate, 
or "staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has stated that he has been seen at the Vets 
Center in Dallas.  An attempt was made by the RO to obtain 
those records.  After the second attempt, a response was 
returned, written on the request, dated February 10, 2003, 
that "insufficient data are available for a psychological 
evaluation."  Such an entry is not responsive to the request 
made and clinical records were apparently not otherwise 
forthcoming.

The veteran was examined by VA in June 2003.  The report of 
that evaluation notes that the record was reviewed, and 
apparently included clinical data not now in the claims file.  
For instance, the examiner stated that the veteran had been 
diagnosed by apparently another VA examiner in May 2001 as 
having anxiety disorder.  It may not be particularly 
important that the diagnosis was so stated but it is 
unfortunate that these clearly pertinent VA records are not 
available for an assessment of the veteran's current 
disability picture.

The examiner who evaluated him in 2003 further indicated  
that the veteran reported that he had worked after service as 
a computer programmer until May 2001.  His work ceased at 
that time; he decided not to go to Denver with the company 
but rather simply terminate employment.  He indicated that he 
had not tried to get work since then.  The examiner felt that 
his PTSD was mild and assigned a GAF of 70.  However, in 
passing it was noted that the veteran had had 4 divorces. 

The Board concludes that, based on the very limited 
information of record, (which includes that he stopped 
working in 2001, has not tried to work since then which is 
otherwise unexplained, and has a history of numerous wives) 
there may be more to be considered in the veteran's 
occupational and familial situation than has been identified 
and assessed in the current evaluations of record.

It is also unclear that the veteran understands what is 
required in the way of evidence to support an increased 
evaluation.  

And since it is apparent that all pertinent records are not 
in the file, the Board has no choice but to remand the case 
for further development.  

The case is remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If he has been seen by any other 
care givers for mental health problems, 
he should provide these records.  The RO 
should assist him as required.

And complete VA and Vet Center records 
since service should be acquired and 
attached to the claims file.

2.  The veteran should then be reexamined 
by a VA psychiatric specialist to 
determine the degree of social and 
industrial impairment resulting from his 
post-traumatic stress disorder.  
Psychological and other testing should be 
accomplished, and the examiner should 
review all of the evidence of record 
including from prior VA evaluations and 
Vet Center treatment since the early 
1990's.  

3.  The RO should then review the case, 
and if the decision remains 
unsatisfactory, a SSOC should be issued 
and the veteran and his representative 
should be given a reasonable opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate review.  The veteran need do 
nothing further until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


